DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/048,223 application filed October 16, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend line 2 of claims 6 and 11, respectively, as follows:

“wherein, in step e), the sulfur[[-containing]] compound is chosen from thiophene, thiophane,…”

“wherein the reducing gas of step d) is [[di]]hydrogen.”

The following is an examiner’s statement of reasons for allowance: the prior art does not appear to disclose the passivation step in addition to steps a) to d) of instant claim 1.  The Written Opinion of the International Searching Authority dated August 23, 2019, asserted that Fischer et al (US 2011/0160503 A1) and Ramirez de Agudelo et al (US 5,948,942) were prior art references.  However, the Opinion never cites the location of the passivation step.  Moreover, the passivation step appears to be absent from both references.  One of the nearest prior art references appears to be Ryu (US 2009/0299114 A1), which discloses “a supported catalyst for selective hydrogenation of acetylenes comprising Ni deposited with a promoting amount of Pd on an aluminum oxide support…The improvement is made by depositing Ni copper on a support…A preferred catalyst is a supported catalyst…selected from the group consisting of 3-15 wt. % Ni, 0.005-0.2 Pd, 0.0-1 wt. % copper…more preferably selected from the group consisting of 4-11 wt. % Ni, 0.01-0.1 Pd, 0.01-0.6 wt. % copper…deposited on a support” [paragraph 0012 & 0016-0017].  The method of preparation is taught in paragraphs 0032-0034 [Example 4] with the teaching “[t]he catalyst was activated in an identical manner to the Example 4,” which it appears, should be Example 1, the control example, which teaches “[t]he catalyst was activated at 220° F. by passing hydrogen at 350 cc per minutes for 2 hours” [paragraph 0029].  The activation step of Ryu is analogous to the passivation step of instant claim 1.  However, there is no sulfur compound in the activation step.  Indeed, Ryu, like Fischer et al and Ramirez de Agudelo et al above, is silent with respect to contacting the catalyst with a sulfur compound.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
February 22, 2022